Exhibit 10.1

RELEASE OF ALL CLAIMS AGREEMENT

This Release of All Claims (“Agreement”) is made by and between Kintera, Inc.
(“the Company”) and Harry Gruber (“Employee”) based on the following facts:

a. Employee resigned from Employee’s position as Chief Executive Officer
effective February 28, 2007 (“Separation Date”).

b. The Company has offered, and Employee has accepted, additional benefits in
exchange for a general release of all claims. This Agreement is therefore
entered into by the Company and Employee to document the parties’ agreement
regarding the terms of Employee’s separation from the Company.

WHEREFORE, the Company and Employee agree as follows:

1. Employee has received all wages, bonuses, commissions, accrued vacation,
compensation of any kind (other than as specifically set forth in paragraph 4
below) and benefits to which Employee is entitled as a result of Employee’s
employment with the Company. The Company will reimburse Employee for any
currently unreimbursed reasonable business expenses pursuant to its applicable
policies.

2. Employee agrees to promptly return all Company property remaining in
Employee’s possession, including but not limited to credit cards, hardware,
software, data, keys and documents (“Company Property”). Employee also agrees to
promptly return any subsequently discovered Company Property.

3. Employee hereby resigns as an officer and director of all subsidiaries of the
Company, including but not limited to BNW Software, Inc., Integrated Strategies
Consulting, Inc., 5 Winds, Inc., American Fundware, Involve Acquisition, Inc.,
Kamtech, Inc., MasterPlanner Media, Inc., Prospect Information Network, LLC,
Charity Gift Acquisition Corp., Collaborative Standards, GivingCapital, Inc.,
Kindmark, and VS Asset Acquisition, Inc.

4. In consideration for the promises and representations of Employee as
described in this Agreement:

a. Subject to subparagraph (ii) below, the Company will provide Employee with
total gross severance pay in the sum of $300,000.00, less federal and state
withholdings, (“Severance Pay”) in three separate payments as follows:
(I) $100,000.00 within three business days after the Effective Date (as defined
below in paragraph 9); (II) $100,000.00 following a report of positive Adjusted
EBITDA (as defined below in Paragraph 4(a)(i)) for a financial quarter occurring
after the Effective Date; and (III) $100,000.00 following a report of positive
Adjusted EBITDA for a second financial quarter occurring after the Effective
Date (collectively “Triggering Events”). Except for the payment due within three
business days after the Effective Date, Severance Pay will be provided to
Employee on the first regularly scheduled month-end payday following the
applicable Triggering Event. Employee acknowledges that Employee would not be
entitled to receive any portion of the Severance Pay absent this Agreement.



--------------------------------------------------------------------------------

i. The term “Adjusted EBITDA” as used herein shall mean earnings before
interest, taxes, depreciation, amortization, stock-based compensation expense
and restructuring charges as reported in earnings releases issued by the Company
and filed with the Securities and Exchange Commission as an exhibit to a Current
Report on Form 8-K pursuant to Item 2.02 thereof.

ii. In lieu of the cash payment of the Severance Pay, Employee shall have the
right to receive the value of any unpaid Severance Pay in the form of shares of
Company common stock as provided in this subparagraph (ii). At any time that any
portion of the Severance Pay remains unpaid, Employee may notify the Company in
writing of his intention to accept shares of Company common stock in lieu of all
or a portion of the unpaid Severance Pay. The value of the shares to be issued
in lieu of such cash payment shall be deemed to be equal to the last reported
sales price of the common stock on the Nasdaq Global Market on the date
immediately preceding the date of the receipt by the Company of such notice.
Such notice shall specify the amount of cash value of Severance Pay being
foregone in consideration for issuance of the shares of common stock. The shares
shall be issued as fully vested shares of registered stock under the Company’s
2003 Equity Incentive Plan, subject to compliance with the terms of that plan
and applicable laws. To the extent that the value of the shares Employee elects
to receive is less than the full amount of remaining unpaid Severance Pay, then
the value of the shares received shall be applied to reduce the next cash
payment of the Severance Pay.

iii. Notwithstanding the provisions of Section 4(a)(ii):

A. Employee may not elect to receive stock at anytime prior to January 1, 2008,
except Employee’s personal representative may elect to receive stock at anytime
in the event of Employees death or Employee may elect to take stock prior to
January 1, 2008, in the event of a change in the ownership or effective control
of Company, or in the ownership of a substantial portion of the assets of
Company (as defined in Section 1.409A-3(i)(5) of the Treasury Regulations
Section);

B. If either EBITDA Trigger Date has not occurred by the Company’s fiscal
quarter ending September 30, 2009, the remaining Severance Pay shall in all
events be paid in shares of stock on or prior to December 31, 2009; and

C. In no event will the aggregate amount of the payments made to the Employee
under this Section 4(a) (whether in cash or stock) exceed the applicable limit
set forth in Section 1.409A-1(b)(9)(iii)(A) of the Treasury Regulations.

b. The Company will pay for eighteen months of health and dental insurance
coverage (reasonably similar to coverage previously provided) pursuant to the
Consolidated Omnibus Budget Reconciliation Act (COBRA) for Employee pursuant to
the Company’s current or equivalent plan, provided Employee timely completes all
necessary documentation necessary to obtain such coverage and Employee qualifies
for such coverage (“Health Insurance Pay”), and provided further that the
provision of such coverage shall comply in all respects with
Section 1.409A-1(b)(9)(v)(B) of the Treasury Regulations. The Health Insurance
Pay obligation of the Company, however, shall cease immediately if Employee
obtains subsequent employment



--------------------------------------------------------------------------------

through which Employee is offered health insurance. The Company shall have no
further or additional obligation or liability for continuation of any benefits,
including but not limited to medical, dental, disability, death,
travel/accident, and/or life insurance.

5. As part of the Company’s compensation plan for non-employee members of its
Board of Directors, the Company will grant Employee an option to purchase an
additional 50,000 shares of the Company’s Common Stock on the date of the
Company’s annual meeting of stockholders to be held in July 2007 (“Stock
Option”), and the Stock Option will vest on a pro-rata basis over a period of
four years (subject to a one-year cliff vesting provision). Employee’s
entitlement to the Stock Option is conditioned upon Employee’s signing of the
Company’s Stock Option Agreement, and is subject to its terms and the terms of
the applicable Stock Option Plan and related documents adopted by the Company’s
Board, except as expressly provided herein. While Employee remains a member of
the Company’ Board of Directors, Employee will continue to vest in the Stock
Option and all other unvested options held by Employee. The Stock Option is
being provided to Employee in place of any other stock options to be awarded to
Employee pursuant to any Company non-employee director compensation plan at the
Company’s annual meeting of stockholders to be held in July 2007.

6. Except for the rights and obligations expressly set forth herein, Employee on
the one hand and the Company on the other, for themselves and for each of their
respective past and present agents, assigns, transferees, heirs, spouses,
relatives, executors, attorneys, administrators, officers, directors,
stockholders, employees, predecessors, subsidiaries, parents, affiliates,
successors, insurers, and representatives (“Releasors”), hereby release and
discharge the other and their respective past and present agents, assigns,
transferees, heirs, spouses, relatives, executors, attorneys, administrators,
officers, directors, stockholders, employees, predecessors, subsidiaries,
parents, affiliates, successors, insurers, and representatives (“Releasees”)
from any and all claims and causes of action, known or unknown, which Releasors
now have or may have against any of the Releasees arising through the date of
this Agreement, including but not limited to claims arising out of or relating
to Employee’s employment or the severance of Employee’s employment from the
Company (“Released Claims”). This release is intended to be interpreted broadly
and is intended to include, without limitation, all common law claims (including
but not limited to: breach of contract, breach of the covenant of good faith and
fair dealing, wrongful discharge in violation of public policy, infliction of
emotional distress, negligence, invasion of privacy, interference with
contractual relationship, defamation and fraud), as well as any statutory claims
(including but not limited to claims arising under: the Age Discrimination in
Employment Act as amended, 29 U.S.C. § 621 et seq.; Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000
et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et
seq.; the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., as well as claims
under the California Fair Employment and Housing Act, Cal. Govt. Code § 12900 et
seq.; the California False Claims Act, Cal. Govt. Code § 12650 et seq.; the
California Corporate Criminal Liability Act, Cal. Penal Code § 387; or under the
California Labor Code or under the laws of the State of California, or any other
claim whatsoever arising out of Employee’s employment or the termination of
Employee’s employment, other than those that cannot be released as a matter of
law. Employee and the Company agree that the Released Claims shall not include
claims for



--------------------------------------------------------------------------------

retirement benefits by Employee pursuant to the Company’s 401(k) plan or claims
arising out of a breach of this Agreement. Employee and the Company expressly
acknowledge and agree that neither the Company nor Employee would enter into
this Agreement but for the representation and warranty that Employee and the
Company are hereby releasing any and all claims of any nature whatsoever, known
or unknown, whether statutory or at common law, which Employee or the Company
now have or could assert directly or indirectly against any of the Releasees
(other than as expressly set forth herein).

7. Employee confirms that Employee will abide by the terms of the Employee
Innovations and Proprietary Rights Assignment Agreement entered into between
Employee and the Company, and all similar obligations imposed by law. Employee
understands that these obligations extend to the successors and assigns of the
Company, and that the obligation to maintain information as confidential extends
even after the termination of employment, notwithstanding any other provision in
this Agreement.

8. Employee and the Company waive all the benefits and rights granted by
California Civil Code section 1542 relating to the Released Claims, which
provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time executing the release, which,
if known by him or her must have materially affected his or her settlement with
the debtor.

9. This Agreement is intended to release and discharge any claims of Employee
under the Age Discrimination and Employment Act. To satisfy the requirements of
the Older Workers’ Benefit Protection Act, 29 U.S.C. section 626(f), the parties
agree as follows:

a. Employee acknowledges that Employee has read and understands the terms of
this Agreement.

b. Employee acknowledges that Employee has been advised to consult with an
attorney, if desired, concerning this Agreement and has received all advice
Employee deems necessary concerning this Agreement.

c. Employee acknowledges that Employee has been given 21 days to consider
whether or not to enter into this Agreement, has taken as much of this time as
necessary to consider whether to enter into this Agreement, and has chosen to
enter into this Agreement freely, knowingly and voluntarily.

d. For a seven day period following the execution of this Agreement, Employee
may revoke this Agreement by delivering a written revocation to the Company’s
CEO or Director of Human Resources. This Agreement shall not become effective
and enforceable until the revocation period has expired (the “Effective Date”).
If Employee does not sign this Agreement or revokes the Agreement before the
Effective Date, Employee shall not received the Severance Pay, or any other
consideration Employee would not otherwise be entitled to in the absence of this
Agreement.



--------------------------------------------------------------------------------

10. Employee and the Company acknowledge and agree that neither have any pending
lawsuit, administrative charge or complaint against the other or their
respective Releasees, in any court or with any governmental agency. Employee and
the Company also agree that, to the extent permitted by law, Employee and the
Company will not allow any lawsuit, administrative charge or complaint to be
pursued on their behalf arising out of or relating to the Released Claims. If
lawfully subpoenaed by a court of this jurisdiction, Employee agrees to provide
the Company written notice of such a subpoena within five (5) days of receipt.

11. By entering into this Agreement, Employee agrees that none of the Releasees
have engaged in or are presently engaging in any unlawful conduct of any sort.

12. Employee agrees that Employee will not disparage, defame or otherwise
detrimentally comment upon the Releasees, including their business practices or
products, in any manner. Employee acknowledges that such comment shall cause
serious damage to the Company. Employee and the Company, however, agree that the
restrictions in this paragraph shall not apply to communications by Employee
directly to members of the Company’s Board of Directors while Employee is acting
in as a member of the Company’s Board of Directors or the reporting of unlawful
activity to the extent required by law. Employee agrees that Employee shall not
engage in direct communications with Company employees regarding the Company,
other than: (i) communications with the Company’s CEO; (ii) during an
unsolicited call from a Company employee; (iii) during a meeting with the
Company’s Board of Directors; or (iv) as otherwise approved by the Company’s
Board of Directors.

13. Employee and the Company represent and warrant that they have not heretofore
assigned, transferred or purported to assign or transfer to any other person or
entity any rights, claims or causes of action herein released and discharged and
no other person or entity has any interest in the matters herein released and
discharged. Furthermore, Employee and the Company shall indemnify and hold the
other and all persons or entities released herein harmless from and against any
rights, claims or causes of action which have been assigned or transferred
contrary to the foregoing representations, or in violation of the foregoing
warranties, and shall hold such persons or entities harmless from any and all
loss, expense and/or liability arising directly or indirectly out of the breach
of any of the foregoing representations or warranties.

14. This Agreement is a compromise and settlement of disputed claims being
released herein, and therefore this Agreement does not constitute an admission
of liability on the part of the Company, Employee or any Releasees, or an
admission, directly or by implication, that the Company, Employee, or any of the
Releasees has violated any law, rule, regulation, policy or any contractual
right or other obligation owed to any party. Employee and the Company
specifically deny all allegations of improper or unlawful conduct. Employee and
the Company intend merely to avoid litigation.

15. The Company will reimburse the Employee for reasonable legal fees incurred
by Employee relating to the severance of Employee’s employment (“Attorneys’
Fees”) up to a maximum gross sum of $10,000.00, less federal and state
withholdings, within three business days after the Effective Date, subject to
Employee’s obligation to provide documentation to the Company substantiating
Employee’s obligation to pay the Attorneys’ Fees.



--------------------------------------------------------------------------------

16. This Agreement may be pled as a full and complete defense and may be used as
the basis for an injunction against any action, suit, or proceeding that may be
prosecuted, instituted, or attempted by Employee or the Company in breach
thereof. Further, the prevailing party in any action for breach or enforcement
of this Agreement, shall be entitled to an award of all reasonable costs and
attorneys’ fees incurred by the party as a result of the action.

17. This Agreement shall be construed in accordance with, and be deemed governed
by, the laws of the State of California, and the Company and Employee agree that
the proper forum and venue for any action brought arising out of or relating in
anyway to this Agreement shall be in San Diego, California.

18. Employee agrees that this Agreement has been negotiated and that no
provision contained herein shall be interpreted against any party because that
party drafted the provision.

19. This Agreement and the Employee Innovations and Proprietary Rights
Assignment Agreement contain the entire agreement between the parties on the
subjects addressed in this Agreement and replace any other prior agreements
between the parties on these subjects, other than any separate written
indemnification agreement between the Employee and the Company. This Agreement
may only be modified in a written document signed by the CEO or the Chairman of
the Board of Directors of the Company and the Employee.

20. Subject to the provisions in Section 5 of this Agreement, in the Employee’s
continuing capacity as a member of the Company’s Board of Directors, the
Employee will be entitled to receive compensation pursuant to the Company’s
non-employee director compensation program as other non-employee directors
beginning on the Separation Date, and the Employee shall be entitled to
indemnification as other non-employee directors, including but not limited to
pursuant to the directors and officers liability policy maintained by the
Company.

21. Employee and the Company represent and warrant that they are not relying,
and have not relied, on any representations or statements, verbal or written,
made by any other with regard to the facts involved in this controversy or with
regard to their rights or asserted rights arising out of alleged claims or the
execution and terms of this Agreement, except as provided herein. Employee and
the Company have consulted with an attorney regarding the terms of this
Agreement and have entered into this Agreement freely, willingly and without any
coercion or duress.

22. The Company and Employee shall execute any and all further documents that
may be required to effectuate the purposes of this Agreement.

23. This Agreement shall be binding upon and shall inure to the benefit of the
Company and Employee and to their respective representatives, successors, heirs,
agents and assigns.

24. This Agreement may be executed in counterparts, and if so executed each such
counterpart shall have the force and effect of an original. Photocopies of such
signed counterparts may be used in lieu of the originals for any purpose.



--------------------------------------------------------------------------------

25. In the event any provision of this Agreement shall be found unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefits contemplated herein
to the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected thereby.

26. No breach of any provision of this Agreement can be waived unless in
writing. Waiver of any one breach shall not be deemed to be a waiver of any
other breach of the same or any other provision of this Agreement.

27. Each individual signing this Agreement directly and expressly warrants that
he/she has been given and has received and accepted authority to sign and
execute the documents on behalf of the party for whom it is indicated he/she has
signed, and further has been expressly given and received and accepted authority
to enter into a binding agreement on behalf of such party with respect to the
matters concerned herein and as stated herein.

WE, THE UNDERSIGNED, HAVE READ THE FOREGOING AND, HAVING BEEN ADVISED BY
COUNSEL, FULLY UNDERSTAND AND AGREE TO ITS TERMS,

 

Dated: May 17, 2007     /s/ Harry Gruber     Harry Gruber       Kintera, Inc.
Dated: May 17, 2007     /s/ Alfred R. Berkeley III     Alfred R. Berkeley III  
  Chairman of the Board APPROVED AS TO FORM:             MINTZ LEVIN Dated:
May 17, 2007     /s/ Craig Hunsaker     Craig Hunsaker     Attorneys for Harry
Gruber       MORRISON & FOERSTER LLP Dated: May 17, 2007     /s/ Rick Bergstrom
    Rick Bergstrom     Attorneys for Kintera, Inc.